GENOVESE, Judge.
[! Plaintiff-appellee, Shannon Jean Hof-meister, moves to dismiss the appeal of defendant-appellant, George Carl Hofmeis-ter, Jr., as abandoned. For the reasons assigned, we dismiss the appeal with prejudice at defendant’s cost.
Following entry of a final judgment in this community property case, defendant filed an appeal. The record in this appeal was lodged with this court on May 16, 2016.
This court issued briefing notices to the parties informing defendant that his appellate brief must be filed by April 11, 2016. On April 8, 2016, defendant filed a request for an extension of time to file his brief, and this court granted a ten-day extension, making the brief due on April 21, 2016. Having still not received a brief from defendant and having received no additional request for an extension of time to file a brief, on April 26, 2016, this court issued a thirty-day notice of abandonment pursuant to Uniform Rules — Courts of Appeal, Rule 2-8,6, informing defendant that if his appellate brief was not filed by May 26, 2016, his appeal would be dismissed as abandoned.
Defendant hand-delivered his appellate brief to this court on June 2, 2016. On June 6, 2016, this court received plaintiffs motion to dismiss the appeal as abandoned pursuant to Uniform Rules — Courts of Appeal, Rule 2-8.6.
Defendant filed a pro-se letter in response to the motion to dismiss, but cites no statutory or jurisprudential authority that would support his position. Instead, defendant asserts that the dismissal of his appeal will result in various injustices occurring.
lain a cover letter that defendant hand-delivered to this court when he filed his untimely appellate brief, he offered the following reasons for why he could not file his brief timely:
Problems beyond the defendant’s control have been occurring all month and were intensified by daytime job duties, weather and then ultimately an overheated printer failure on the evening *846before deadline with absolutely no funds remaining after paying required fees for supplemental records.
We find defendant’s excuses to be of no avail to him. An appellant’s failure to file a brief within the thirty-day time period provided in the notice of abandonment results in the appeal being dismissed as abandoned, even if the appellant files a brief after that time delay has expired but before the actual order of dismissal has been issued. See LaFrance v. LaFrance, 15-508 (La.App. 5 Cir. 2/17/16), 186 So.3d 797, and Holmes v. Montz, 09-55 (La.App. 5 Cir. 5/14/09), 15 So.3d 255. Accordingly, we grant plaintiffs motion to dismiss this appeal as abandoned with prejudice at defendant’s cost. Uniform Rules-Courts of Appeal, Rule 2-8.6, La.Code Civ.P. arts. 561, 2162, and 2165.
APPEAL DISMISSED.